Title: To Thomas Jefferson from C. W. F. Dumas, 1 October 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


[The Hague], 1 Oct. 1791. The King’s acceptance of “la Constitution des françois” has strengthened the monarchy and ensured the future happiness of France. The replacement of the Legislative by the Constituent Assembly also bodes well for the progress of the revolution in France.—The news from the Netherlands is of quite a different nature. The money for the forced loan of 25th last no longer exists. Thirty million florins have been used to assist “la Compagnie des Indes orientales.” The whereabouts of the other fifty million florins is unknown. As a result, taxes on wine, coffee, tea, tobacco, servants, horses, and crossing gates will be raised in the province of Holland.—The reports of a combination of the great powers of Europe against France are not to be taken seriously; “en bon franrçois, elles voudroient ce qu’elles ne peuvent.”—9 Oct. Nothing is known about the new legislature in France except that it began by examining credentials.—P.S. 11 Oct. The assembly in France “s’est déclarée législative, sans s’arroger rien de constituant.” It precipitously passed and then revoked a decree on royal ceremonial. The “fugitifs” are more to be pitied than feared.
